Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 2, 11, 14, 30,, 34 and 44 were previously cancelled, no claims have been newly cancelled, claims 1, 12, 16-20, 24-29, 31-33, 35-42 and 45- 51 have been amended, the abstract has been amended as requested, the disclosure has not been amended, and new claim 52 has been added as per the amendment filed August 11, 2021.  No additional or supplemental Information Disclosure Statements (0 IDSs) have been filed as of the date of this Office action.  A Terminal Disclaimer was previously filed, found acceptable, and made of record.  Examiner 
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-52 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 1, 18-19, 20-21, 31-32,, 37, 39, 42, 46, 50 and 52 are objected to because of the following informalities: 
In claim 1 at lines 2-3, the term “5’-position phosphoric acid group of the n-mer oligonucleotide is protected” appears to be inconsistent with the term “phosphoric acid group as O-P1in which one of the hydroxyl groups is replaced by O-Ln1-OH wherein Ln1is an organic group and hydroxyl group is protected” at lines 74-75, because there appears to be an unprotected OH group.    See also claim 31 at lines 65- 69, claim 32 lines 76-77, claim 37 at line 72-73, claim 39 at lines 78-79, claim 42 at lines 8-9, claim 46 at lines 72-73, and claim 50 at lines 69-70, wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of objection.   
In claim 1 at lines 45, 56, 57 (duplicate term) and 67-68, the term “C1-6 alkoxy group optionally substituted by a halogen atom” includes alpha-halo-alkoxy moieties, moieties notoriously well known to be highly chemically reactive with amino groups including amine groups in amine solvents.  See also claim 42 at lines 57-58, 69-70 and 81-82 and claim 46 at lines 39-40, 51-52, and 63-64, and claim 50 at lines 38-39, 50-51 and 62-63, and claim 52 at lines 31-32, 43-44 and 55-56, wherein the same issues reoccur.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of objection.   
In claim 20 at lines 20-21, the term -- or -- is missing from the end of line 20, a change necessary to make the listing alternative.  See also claim 42 at lines 46-47 and claim 52 at lines 20-21 wherein the same issue reoccurs.   
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of objection.   
In claim 21 at line 2, the term “C-substituted analogue thereof” is incomplete because the implied substituents have not been defined in the claim.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of objection.   
In claim 42 at line 95, the term “removing the protecting group” is grammatically erroneous (more than one protecting group to be removed) and incomplete for failing to include the conditions applied to cause all deprotection steps to occur.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of objection.   
In claim 46 at lines 22-23 and 25, the term “optionally substituted” is provide twice without a definitions of what substituents are intended, incompleteness issues.  See also claim 50 at lines 24 and 25 wherein the same issue reoccurs twice.
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of objection.   
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1, 18-19, 31-32, 37-38, 46 and 50 are rejected under 35 U.S.C. §101 because the claimed method of making includes limitations that will thwart the completion of the intended synthesis.  
In claim 1 at line 13, the term “the protecting group” is generic to all protecting groups and therefore not defined to exclude silyl groups.  Similarly the definitions of variables P1 and P2 have also not been defined to specify the protecting groups in a manner that excludes silyl groups.   This absence makes the process defined at the beginning of the claim to produce a singly deprotected product arguably inaccurate unless the proposed exclusion of silyl groups except for P3 is added to the claim.  See also this claim at line 92 wherein the term “protected” is also not defined with particularity.  See also claim 18 at line 70 and claim 19 at line 69, wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of rejection.   These rejections were necessitated by applicant amendments.  
In claim 1 at line 14, the terms “adenine,” “guanine,” and “cytosine” are erroneous because the noted terms define separate compounds, not substituents.  Did applicant intend the terms to read as follows:  -- 9-adeninyl --, -- 9-guaninyl --, and – 1-cytosinyl --, respectively?  See also claim 18 at line 9, claim 19 at line 9, claim 31 at line 9, claim 32 at line 9, claim 37 at line 9, claim 38 at line 9, claim 46 at line 9, and claim 50 at line 8, wherein the same issue reoccurs.   The absence of protecting groups that are not silyl means that the process claimed will not produce the intended products but will produce side products.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of rejection.   These rejections were necessitated by applicant amendments.  
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-52 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at lines 75-76, the term “wherein Ln1 is an organic group” is not completely defined in the claim.  Amendment to completely define in the claim what is meant by the term “organic group,” is respectfully requested.   This errors is also found at the following locations:  claim 18 at line 71; claim 19 at line 70; claim 31 at line 66; claim 32 at line 77; claim 37 at line 73; claim 38 at line 79; claim 42 at line 9; claim 46 at line 74; and claim 50 at line 70.  
Applicant’s arguments filed April 8, 2021 have been fully considered but they are not persuasive.  
The instant amendment does not appear to have addressed these issues.  Reconsideration and further response is respectfully requested.  
No claim is allowed.  
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-52  would be allowable if rewritten or amended to overcome the rejection(s under 35 U.S.C. §112 set forth in this Office Action.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to  37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
09/09/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600